Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure filed on 7/11/22 was considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the cross reference to related applications section of specification should be updated to include the patent number for 16/541,632.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fifth lens" in line2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fifth lens" in line2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 8 will be examined as best understood by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, and 14-16 of U.S. Patent No. 11,415,776 in view of  Kim Don Woo KR10-2016-000759. 
Claims 1-5, 7, 9-16 of the instant application are substantially equivalent respectively to claims 7, 2, 3, 1, 5, 9,14, 9, 6, 7, 8, 10-12, and 15-16 of the US Patent 11,415,776.  The patent claim fails to specifically disclose all the claimed refractive configuration . However, Kim Don Woo teaches an optical imaging system comprising: a first lens(r1,r2) having positive refractive power, a convex object-side surface and a convex image-side surface (see figure 1 and example 100)- paragraphs 74-107); a second lens (r6,r7) having negative refractive power, a convex object-side surface and a concave image-side surface; a third lens having positive refractive power and convex object side (claim 10); and a fourth lens (r9,r10) having positive refractive power, wherein the first to fourth lenses are arranged sequentially from an object side along an optical axis of the optical imaging system, wherein 1.3 < TTL/BFL < 3.3 is satisfied (value is approximately 2.8), where TTL is a distance on the optical axis from the object-side surface of the first lens to an imaging surface, and BFL is a distance on the optical axis from an image-side surface of the fourth lens to the imaging surface. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known refractive lens structure and provides an equivalent functional structure for imaging.
Claims 6 and 8 of the instant application provide optimization of fifth lens. Claim 9 of the patent application  US11,415,776 and Kim Don Woo both provide for a fifth lens. Although they fail to specifically disclose the claimed ratios recited in claim 6 and 8 of the instant application, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention , since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 17-18 of the instant application further provide for reflective member in front of the first lens. Kim Don Woo further teaches a reflective member (prism) between the first and second lens. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the prism can be placed either behind or front of the first lens to fold the optical path into the lens system, since it is known in the art and would provide a functionally equivalent structure.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Double Patenting, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao et al (US20190243112) teaches a folded camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872